Title: To Thomas Jefferson from Nathaniel Niles, 20 September 1802
From: Niles, Nathaniel
To: Jefferson, Thomas


          
            Sir
            West Fairlee (Vermont)Septr. 20. 1802
          
          Permit me, with an honest confidence in your disposition to gratify every individual as far as your duty and the public good will allow, to solicit a favour at your hand, for Mr. William Watson an aged gentleman at Plymouth, Massachusetts, who at the commencement of our revolutionary troubles, seperated himself from the body of his relatives and particular friends (which was large and respectable) and attached himself inviolably to the cause of our country, and by doing so, sacraficed, as I have been informd, much of his property. He has indeed ranged himself on the side of the federal party, from the begining of Mr. Adams’s presidency; but every part of his political conduct has been marked with moderation. He has at present almost no means of support, except a very small income as judge of a county court, & that arising from his office in the custom house. The favour I ask, is that he may not be removed from that [office], unless the public good shall unquestiona[bly de]mand it.
          [. . .] of his friends have been affraid, he would be displaced. To these I have uniformly and freely given it as my opinion that he is in no danger under your administration. This opinion is founded in the belief that his continuance in office will be much more friendly to your great object than his removal could be. My only apology for troubling you with this is that the solicitude of his other friends may be quieted. Yet, Sir, affection and respect for this Gentleman may have misled me. He is Father to Mrs. Niles.
          The cruelties inflicted on you Sir, in the news papers, sometimes almost prompt a wish that the sedition law were still in full force, and duely executed; but the [next] cool thought condemns it as inconsistent with the spirit of our Government.
          I have the honour to be Sir with the most profound respect Your obedient Humble Servant
          
            Nathl Niles
          
        